      Case 2:18-cv-02498-DDC-JPO Document 125 Filed 04/20/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

SUDENGA INDUSTRIES,
INCORPORATED,

                        Plaintiff,

v.                                                       Case No. 18-2498-DDC

GLOBAL INDUSTRIES, INC.,

                        Defendant.


                                           ORDER

        Defendant Global Industries, Inc. has filed a motion to stay discovery (ECF No.

120) pending the court’s ruling on its motion for summary judgment (ECF No. 118).

Plaintiff Sudenga Industries, Inc. does not oppose the request to stay discovery but asks the

court to rule on its pending motion to compel (ECF No. 110), notwithstanding the stay.

Further, plaintiff requests leave to file its own motion for summary judgment. Defendant

does not oppose plaintiff’s request to file a cross-motion for summary judgment. For the

reasons discussed below, the undersigned U.S. Magistrate Judge, James P. O’Hara, grants

the motion to stay and grants plaintiff’s request for leave to file a cross-motion for summary

judgment. The undersigned denies the request to stay the resolution of plaintiff’s motion

to compel.




O:\ORDERS\18-2498-DDC-120.DOCX
        Case 2:18-cv-02498-DDC-JPO Document 125 Filed 04/20/20 Page 2 of 3




Analysis

          It has long been the general policy in the District of Kansas not to stay discovery

merely because a dispositive motion has been filed.1 However, there are four recognized

exceptions to this policy. That is, a discovery stay may be appropriate if at least one of

these factors is present: (1) the case is likely to be finally concluded via the dispositive

motion; (2) the facts sought through discovery would not affect the resolution of the

dispositive motion; (3) discovery on all issues posed by the complaint would be wasteful

and burdensome; or (4) the dispositive motion raises issues as to a defendant’s immunity

from suit.2 The decision whether to stay discovery rests in the sound discretion of the

court.3

          The court has reviewed the record, the instant motion, and the pending motion for

summary judgment. The court concludes that a stay of pretrial proceedings is warranted.

As an initial matter, plaintiff “is supportive of a stay of discovery pending a ruling on

summary judgment.”4 Further, defendant has shown it is entitled to a stay on the merits.

The summary-judgment motion on the three patent-infringement causes of action is case-

dispositive. Even if the dispositive motion does not result in the complete dismissal of




1
    See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
2
 Lofland v. City of Shawnee, Kansas, No. 16-CV-2183-CM-TJJ, 2016 WL 5109941, at *1
(D. Kan. Sept. 20, 2016); Fattaey v. Kansas State Univ., No. 15-9314-JAR-KGG, 2016
WL 3743104, at *2 (D. Kan. July 13, 2016).
3
    Clinton v. Jones, 520 U.S. 681, 706 (1997).
4
    ECF No. 123 at 1.
                                               2
       Case 2:18-cv-02498-DDC-JPO Document 125 Filed 04/20/20 Page 3 of 3




plaintiff’s claims, a ruling would narrow the case, “making discovery at this point wasteful

and burdensome.”5 In particular, the undersigned agrees that proceeding with expert

discovery while dual case-dispositive motions are pending is unduly burdensome at this

stage, especially given the demands imposed by the COVID-19 pandemic.

         Plaintiff is permitted to file its own motion for summary judgment by July 1, 2020.

All pretrial proceedings in this case are stayed until both parties’ motions for summary

judgments are filed, briefed, and decided by the presiding U.S. District Judge, Daniel D.

Crabtree. The undersigned will rule on plaintiff’s fully-briefed motion to compel (ECF

No. 110) by May 15, 2020. Defendant will be directed to comply with any order granting

that motion by May 29, 2020. The parties shall submit a proposed fourth amended patent

scheduling order to the undersigned’s chambers within 14 days of Judge Crabtree’s

summary-judgment rulings if the case remains at issue.

         IT IS SO ORDERED.

         Dated April 20, 2020, at Kansas City, Kansas.

                                            s/ James P. O=Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




5
    Woltkamp v. Kansas, No. 16-2790-JAR, 2017 WL 373381, at *1 (D. Kan. Jan. 26, 2017).


                                              3
